Citation Nr: 1703222	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  14-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1954

This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2013, a statement of the case was issued in March 2014, and a substantive appeal was received in April 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence indicates that an acquired psychiatric disability is due to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability on the basis that such condition is due to or aggravated by his service-connected bilateral hearing loss, rated 20 percent disabling.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Correspondence dated in May 2012 from the Veteran's private physician reflects that the Veteran has been repeatedly undergoing trials/upgrades of his hearing aids, and has definite evidence of severe sensorineural hearing loss that would likely benefit from more advanced frequency adjusted or other type aid.  The physician stated that having known him as a patient for past 2-3 years, and certainly through the recent condition now, he has shown more progressive psychological isolation and decline in his ability to interact in more and more situations and especially in conversations with his wife and female higher pitched speakers, with background noise.  The examiner opined that he is currently exhibiting some mild to moderate signs of depression and correction of his hearing deficits would be necessary medically to address and cover as part of this associated hearing service-connected disability.  06/28/2012 VBMS, Medical Treatment Record-Non-Government Facility.

In July 2013, the Veteran underwent a VA examination.  The examiner diagnosed anxiety disorder not otherwise specified.  The Veteran described excessive worry (related primarily to financial problems and concerns about his wife's health) that meets diagnostic criteria for anxiety disorder, not otherwise specified.  Based on the available information, the examiner opined that it is less likely than not that the Veteran's anxiety disorder is caused or exacerbated by military stressors.  The examiner stated that the Veteran does not meet diagnostic criteria for any depressive related disorder.  He has been diagnosed with depression in the past and continues to take Zoloft for his mood problems.  According to him, he has not suffered from a significant depressive episode since a close friend died approximately two years ago.  Records indicate that the Veteran has suffered from depression in the past, but recent notes are consistent with the Veteran's statements that he does not suffer from significant depressive symptoms at this time.  When asked about a letter in the Veteran's claims folder from a medical provider that references depression, the Veteran described problems with social interactions and isolation that are directly related to his hearing problems (for example, not wanting to go to restaurants or other settings that have hard floors because it is so hard for him to hear and not being able to understand conversations when people speak directly to him).  The examiner opined that these symptoms are not related to depression and are not suggestive of a depressive disorder.  07/19/2013 Virtual VA, C&P Exam.

Correspondence dated in October 2016 from the Veteran's physician reflects that the Veteran was seen in October 2016 and is aware of progressively worsening hearing loss.  He has become increasingly distraught and frustrated with the impacts of his hearing loss.  The physician has had to frequently add additional hearing amplification devices on top of his current hearing aids so that he can understand and conduct a normal office visit.  He has had the responsibility of running an excellent Korean war veterans association with several members in his community.  Unfortunately because of his hearing loss it is becoming more difficult for him to remain present and the main motivator for this group.  He oftentimes cannot hear conversations within the group when things are discussed and is embarrassed and frustrated to ask for clarification at times.  This has decreased his mood over time and this has been in a cumulative effect leading to a moderate degree of depression.  In other areas of his life, in addition to the Veterans Association leadership, at church and in personal conversations with his wife even at close range and with others, he oftentimes cannot understand the conversation.  He has not been able to go out to restaurants because even with face-to-face conversation he cannot hear the server or the person he is sitting with because of background noise.  He is not enjoying usual activities of daily living and hobbles and social interactions that would normally keep him from being depressed.  He has lost independence related to his hearing loss and felt much more isolated in his daily life as well.  Based on his frequent mentioning of this as a concern over the years and with worsening of the problem in the recent year, the examiner feels that is likely that the Veteran's hearing loss that cannot be fully corrected by hearing aids that has severely impacted his life and causes depression and anxiety.  In summary, the examiner stated that it is more likely than not this condition of major depression is related to his hearing loss condition due to his time in service.  Also, it is more likely than not that his depression and anxiety symptoms and disconnection with social and other activities which are extremely important to him as a leader and socially active person have been a cause for his depression symptoms to continue to surface and affect his life.  The examiner stated that hearing loss that is quite profound and not fully able to be corrected even with VA services with hearing aids has led to some of his depression symptoms.  It has significantly impacted his enjoyment of life and impacted his ability to carry out activities of daily living as well as enjoyable and uplifting spiritual and group activities.  The examiner stated that the Veteran has been treated for major depression for several years and he is currently treated with a moderately high dose of anti-depression medication.  

The Board acknowledges the VA examiner's opinion that the Veteran does not meet the diagnostic criteria for any depressive related disorder, noting that he has suffered from depression in the past but he does not suffer from significant depressive symptoms.  Correspondence from his treating physician, however, reflects that the Veteran has shown mild to moderate signs of depression due to his hearing loss and associated effects on his activities of daily living.  In light of the positive opinion of the Veteran's treating physician with accompanying rationale that he has an acquired psychiatric disability due to his service-connected hearing loss, the Board finds that service connection is warranted for an acquired psychiatric disability, specifically major depressive disorder.  


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


